Citation Nr: 0008145	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-15 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to December 1968.  He has no awards or decorations specific 
to combat.  

This appeal arises from the veteran timely filed July 1998 
notice of disagreement (NOD), and August 1998 substantive 
appeal.  


FINDING OF FACT

There is no competent medical evidence of record containing a 
diagnosis of PTSD.


CONCLUSION OF LAW

The appellants claim for service connection for post-
traumatic stress disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.


Factual Background

The veteran's service medical records are absent any 
complaints or findings of an acquired psychiatric problem.

In his original application for disability benefits in July 
1974, the veteran only referred to defective hearing.  When 
he applied for VA pension benefits in February 1993, he only 
reported alcohol and drug problems.

VA psychiatric examination in July 1993 noted that the 
veteran reported being unable to keep a job since service and 
that in 1992 he was placed on SSA disability benefits for 
alcohol and drug abuse.  He reported being a gunner's mate on 
riverboat patrol in Vietnam, seeing a lot of action, and 
receiving no injuries.  He began to drink very heavily in 
Vietnam, and it was recorded that there was a genetic 
disposition in that his father and brother were alcoholics.  
A history of poly-drug abuse was noted, and in recent years 
his drug of choice was alcohol.  He had been fired from jobs 
for drinking, and apparently had little motivation to make 
any changes.  It was noted that he had never been married, 
had very little social involvement and was living with a 
friend.  What socializing he did was at the "sports books."   
Mental status examination showed him to be alert and 
oriented, with appropriate affect, and mood within normal 
limits.  His memory was unimpaired, and there was no evidence 
for a thought disorder.  It was summarized that the veteran 
was a chronic alcoholic who had never sought treatment and 
continued to be an active drinker.  The clinical impression 
was alcohol dependency and abuse.  

When the veteran applied for service connection for PTSD in 
January 1994 he reported being on a riverboat in Vietnam from 
June 1966 to June 1967, and having problems relating to his 
experiences in Vietnam.

In hearing testimony in January 1994, the veteran described 
his physical problems, and his tasks as a laborer at 
conventions.  He also reported being a forward gunner's mate 
on the PBR river patrol boats.  According to the veteran 
there were daily firefights, he had 5 confirmed kills, and he 
always had fear they were gong to send him back to Vietnam, 
Transcript (T) pp. 3, and 4.  The veteran also noted that 
when examined by the VA psychiatrist the whole visit was 15 
to 20 minutes, and the examiner told him that if he was in 
the Navy he couldn't have seen very much action.  The veteran 
believed the examination was inadequate, T. pp. 5 and 7.

In January 1994 the veteran reported having frequent 
nightmares about events in Vietnam, and provided a history of 
traumatic events while there.  He related duty to include 
stopping and searching sampans and having a constant fear of 
the sampan containing grenades or weapons and he would be 
killed, "as this happened to several in our units."  One 
day an outpost would be friendly and the next visit they 
would receive fire as the Viet Cong had taken over.  The 
veteran stated that he started drinking/drug abuse to keep 
his mind off his memories of his tour in Vietnam.  He noted 
that the VA was presently treating him.  

VA clinic records for the veteran show outpatient treatment 
in 1993 and 1994, primarily related to physical complaints, 
and alcohol dependence and cannabis abuse.  It was noted that 
he was receiving Social Security Disability benefits 
secondary to alcoholism.  

The veteran was provided VA mental disorder examination in 
April 1995.  It was noted that the veteran had cut down on 
his drinking and pot smoking, had joined a gym and was 
working out 3 times a week, and played golf once a week with 
a friend.  He had no psychiatric hospitalization and was not 
taking any psychotropic drugs.  He complained of feeling 
depressed, and blamed alcohol for his misfortunes.  He still 
enjoyed being a loner most of the time and had 4 close 
friends, 2 of whom he golfed with.  

The objective examination findings included relevant and 
coherent speech, appropriate mood and affect, and no signs of 
tension or depression.  There was no impairment of memory, 
and cognitive function was intact.  Insight and judgment were 
fair.  The diagnosis was alcohol dependence.  

Received in May 1995 were copies of records associated with 
the veteran's 1992 SSA disability claim.  A July 1992 
psychological assessment noted that the veteran listed his 
alcohol addictions the primary cause for his inability to 
work.  In regard to his drug habit, he had used "everything 
but had never used a needle."  "He emphasized that his drug 
habit started after the Viet Nam war."  A background on the 
veteran was given.  He noted that before service, being close 
to New York he and friends would travel there for weekends, 
but he did not drink during the week.  He recalled that in 
Vietnam he was "scared to death" after being shot at while 
on patrol boat, but he reported nothing else being as 
traumatic during his 3 years in the military.  After service 
he started his poly-drug habit.  He believed he started 
drinking for social reasons and because there was nothing 
else to do.  He reported having many friends, male and 
female, all of whom were drinking buddies.  

Mental status examination showed some memory and speech 
problems.  His test scores were given, and the axis I 
diagnosis was alcohol dependence, severe, and the Axis II 
diagnosis was dependent personality disorder.  His GAF 
(global assessment of functioning) score was 30.

The veteran, in his August 1998 substantive appeal, again 
noted the 1993 VA examination, and commented on the records 
and evidence that he was submitting to show that he was 
exposed to stressors.  The material submitted by the veteran 
included photographs, mimeographed letters concerning the 
activities of River Patrol Section 523, and a letter of 
commendation for the veteran concerning activities of River 
Patrol Section 512, with the USS Tortuga.  There were also 
training certificates for the veteran in April and May 1966, 
associated with PBR crew training.  Also submitted was a 
videotape concerning naval activities in the Republic of 
South Vietnam. 


Analysis

The Board first notes that there is no dispute that the 
veteran performed duties in the Republic of South Vietnam, 
including PBR operations.  This fact alone, however, does not 
suffice to support the grant of the benefit the veteran 
seeks.  As noted above, there are three elements that must be 
satisfied with competent evidence, in order to have a well-
grounded claim.  First, there must be competent medical 
evidence of a current disability, and second, there must be 
evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  The 
third element is a nexus between the in-service injury or 
disease and the current disability.  In regard to the 
veteran's claim for PTSD, he does not have such a diagnosis 
by any party with medical expertise, and the claim fails on 
lack of the first element.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran has not submitted any medical evidence showing 
that he has a competent medical diagnosis of PTSD, and the 
veteran himself is not shown to possess the medical expertise 
to determine the etiology of his various medical symptoms or 
their relationship to service, and his claims of medical 
causation are of limited probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There have been three 
psychiatric evaluations for the veteran from 1992 to1995, 
including psychological testing, and none of these 
examinations have produced a diagnosis of PTSD.  The Board is 
aware of the veteran's complaints concerning the VA 
examination in July 1993; however, the psychiatric evaluation 
in 1995, by a different physician did not result in a 
diagnosis of PTSD.  It is also noteworthy that even when he 
reported being shot at while on patrol in Vietnam, the SSA 
examination in July 1992 did not result in a PTSD diagnosis.   
The Board finds that these examinations were fully adequate 
to assess fairly the veteran's psychiatric status.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


ORDER

As the appellant's claim for service connection for PTSD is 
not well-grounded, the claim is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

